Citation Nr: 1027678	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  00-00 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher evaluation for posttraumatic stress 
disorder (PTSD), rated as 30 percent disabling from November 8, 
1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from September 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In that decision, the RO granted service connection 
for PTSD, and awarded a 30 percent disability rating effective 
from October 28, 1998.  By a May 1999 rating decision, the RO 
determined that the grant of service connection for PTSD 
effective from October 28, 1998, was clearly and unmistakably 
erroneous.  The RO then awarded service connection effective from 
November 8, 1994, and continued the Veteran's 30 percent rating.  
The Veteran appealed for a higher initial rating for PTSD-in 
excess of 30 percent from November 8, 1994.

In May 2005, the Board denied the claim for a higher initial 
rating.  As noted by the Board in a June 2006 remand, the Veteran 
appealed the Board's May 2005 decision to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2005, VA 
General Counsel filed a motion to vacate the Board's March 2005 
decision.  By an order dated in December 2005, the Court granted 
the unopposed motion, vacated the Board's May 2005 decision, and 
remanded the case to the Board for further action.  In June 2006, 
the Board remanded the claim for additional development.

In the most recent supplemental statement of the case (SSOC), 
dated in August 2009, the Appeals Management Center (AMC) 
included consideration of the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  While the case was most 
recently in remand status, the Court issued a decision whereby it 
determined that there is no freestanding claim for TDIU.  See 
Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  Instead, in 
cases such as the Veteran's, consideration of entitlement to TDIU 
should be handled during the determination of the initial 
disability rating assigned at the time disabilities are 
determined to be service connected.  Id. at 452-53.  Therefore, 
this aspect of the Veteran's initial claim for compensation 
benefits was appropriately considered by the AMC in the 
August 2009 SSOC.

In September and October 2009, after the case was re-certified to 
the Board, additional evidence was received in the form of lay 
statements from his wife, son-in-law, and a friend.  The evidence 
was received in a timely manner by the Board.  See 38 C.F.R. 
§ 20.1304 (2009).  A June 2010 report of contact between the 
Veteran and his representative documents that the representative 
discussed the wife's statement and the status of the case.  The 
Veteran's representative noted that the Veteran requested that 
the Board proceed with a decision in the case based on the 
information contained in the claims file.  The Board finds that 
the June 2010 document constitutes a waiver of review of the 
additional evidence by the agency of original jurisdiction as the 
Veteran requests that the Board proceed with the adjudication of 
the case.  See 38 C.F.R. § 20.1304(c).  Thus, the Board will 
consider such evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  From November 8, 1994, through July 26, 1998, the Veteran's 
PTSD was manifested by symptoms that resulted in no more than 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people or definite 
industrial impairment.

2.  From July 27, 1998, through January 3, 2003, the Veteran's 
PTSD was manifested by symptoms that resulted in no more than 
occupational and social impairment with deficiencies in most 
areas.

3.  From January 4, 2003, the Veteran's PTSD has been manifested 
by symptoms that demonstrably make him unable to obtain or retain 
employment.




CONCLUSIONS OF LAW

1.  From November 8, 1994, through July 26, 1998, the criteria 
for a rating in excess of 30 percent for service-connected PTSD 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic 
Code 9411 (2009); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  Effective from July 27, 1998, through January 3, 2003, the 
criteria for a 70 percent schedular rating for service-connected 
PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 
(2009); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

3.  Effective from January 4, 2003, the criteria for a 100 
percent schedular rating for service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000, during the pendency of this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2010).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claim was filed prior to the enactment of the VCAA.  
Additionally, the RO initially adjudicated the claim prior to the 
enactment of the VCAA.  Although pre-adjudicatory VCAA notice was 
not possible, the Court has held that, in cases such as this one, 
the Veteran has the right to subsequent content-complying notice.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, when the case was most recently in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, removed 
the notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that pertains to 
the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through September 2003 and June 2006 notice letters, the Veteran 
and his representative were notified of the information and 
evidence needed to substantiate the Veteran's claim for higher 
initial rating for service-connected PTSD.  The Veteran was told 
that the evidence should show that his disability had gotten 
worse.  The June 2006 notice letter provided the Veteran with the 
general criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice was not provided until after 
the RO initially adjudicated the Veteran's claim, the claim was 
properly re-adjudicated in August 2009, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board also finds that the September 2003 and June 2006 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his PTSD.

In any event, as is the case here, once a veteran disagrees with 
an initial determination, other provisions apply to the remainder 
of the adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2009); Dingess, 19 Vet. App. at 490-91; 
see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
Consequently, a remand for further VCAA notification is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Detroit, Michigan.  
In November 2003, the RO received the Veteran's records from the 
Social Security Administration (SSA).  Additionally, records from 
multiple private treatment providers identified by the Veteran 
have been obtained.  Private records requested pursuant to the 
Board's June 2006 remand include those from the Veteran's 
treating physicians from William Beaumont Hospital.

Moreover, the Veteran has been provided multiple VA psychiatric 
examinations in connection with his claim, the reports of which 
are of record, including the most recent examination from 
April 2008.  The examination reports contain sufficient evidence 
by which to evaluate the Veteran's PTSD in the context of the 
rating criteria and throughout the approximate 15-year rating 
period since the award of service connection.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant evidence.



II. Analysis

Schedular Considerations

The Veteran asserts that his service-connected PTSD has been more 
disabling than initially rated.  He contends that a rating in 
excess of 30 percent is warranted and that his PTSD prevents him 
from obtaining employment.

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question 
for consideration is the propriety of the initial evaluation 
assigned, consideration of the medical evidence since the 
effective date of the award of service connection and 
consideration of the appropriateness of a staged rating are 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
As indicated by the characterization of the issue, the effective 
date of the award of service connection for PTSD was set to 
November 8, 1994.

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  The regulations pertaining to mental disorders were 
revised during the course of this claim.  Prior to November 7, 
1996, PTSD was rated under 38 C.F.R. § 4.132 (Diagnostic Code 
9411) (1996).  Effective November 7, 1996, the rating schedule 
for mental disorders was amended and redesignated as 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411).  61 Fed. Reg. 52,695-702 (Oct. 8, 
1996).  The Veteran's PTSD will be evaluated under both the 
former and revised criteria.  However, if the revised regulations 
are more favorable to the veteran, an award of a higher rating 
may be granted retroactive to, but no sooner than, the effective 
date of the change, in this case, November 7, 1996.  See 
Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 
116-19 (1997).  See also VAOPGCPREC 3-2000 (Apr. 10, 2000) and 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The rating criteria in effect prior to November 7, 1996, provided 
for a 30 percent rating for PTSD when there was definite 
impairment in the ability to establish or maintain effective and 
wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

A 50 percent rating was warranted when the ability to establish 
or maintain effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.

A 70 percent rating was warranted when the ability to establish 
and maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in the 
ability to obtain or retain employment.

Lastly, a 100 percent rating was warranted when the attitudes of 
all contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or symptoms 
resulting in a demonstrable inability to obtain or retain 
employment warranted a total rating.  38 C.F.R. § 4.132 
(Diagnostic Code 9411) (1996).

In Hood v. Brown, the Court stated that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in nature, whereas the other 
terms, e.g., "considerable" and "severe," were quantitative.  
Hood v. Brown, 4 Vet. App. 301, 303 (1993).  Thereafter, VA's 
Office of General Counsel issued a precedent opinion concluding 
that "definite" was to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represented a degree of 
social and industrial inadaptability that was "more than 
moderate but less than rather large."  The term 
"considerable," the criterion for a 50 percent evaluation, was 
to be construed as "rather large in extent or degree."  
VAOPGCPREC 9-1993 (Nov. 9, 1993).

Under revised Diagnostic Code 9411, a 30 percent rating is 
assigned for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment; mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2009).

A review of the evidence of record reveals that a March 1994 SSA 
determination letter documents that the Veteran was awarded 
disability benefits commencing on December 1, 1992, because of a 
disorder of the back.  Medical records received in conjunction 
with the March 1994 decision primarily reflect treatment for the 
Veteran's back.

In an undated report, R.B., M.D., related that he had been 
treating the Veteran for the previous ten years.  The examiner 
noted that over the years, the Veteran had been hospitalized for 
suicidal intent because of symptoms associated with his PTSD.  
Dr. R.B. gave the Veteran a GAF (global assessment of 
functioning) score of 30 as result of his PTSD symptoms.  Upon 
psychiatric evaluation, the Veteran was anxious, had tangential 
thoughts, was depressed, and demonstrated poor focus.  It was the 
conclusion of Dr. R.B. that the Veteran was suffering from 
chronic PTSD which closely approximated a 70 percent rating based 
on GAF and Diagnostic Statistical Manual-IV (DSM-IV) ratings.

Upon evaluation by VA in February 1995, the Veteran described 
having nightmares, a low appetite, flashbacks, and startled 
response as a result of his Vietnam service.  He indicated that 
he was retired because of his degenerative disease of the spine.  
The Veteran reported being married for over two decades and 
having two children, one of which was deceased.  He related that 
he spent most of his time watching television and performing 
routine activities.  Upon mental status evaluation, the Veteran 
was depressed.  He demonstrated no suicidal ideation, 
hallucinations, or delusions.  A diagnosis of depressive reaction 
and adjustment problems with depression was made.  The examiner 
indicated that a diagnosis of PTSD could also be made based on 
specific incidents of nightmares, flashbacks, and startle 
response.  A GAF of 60 to 70 was recorded.

In February 1996, the Veteran was admitted to a private medical 
facility for treatment concerning his ongoing low back pain.  At 
the time of the interview, the Veteran's memory and concentration 
appeared normal, stable, and appropriate; there were tears when 
he spoke of his Vietnam experiences.  The Veteran's speech was 
normal.  He was oriented in all three spheres.  There was no 
evidence of any thought disorder or perceptual disturbances.  His 
intelligence appeared average. The Veteran related that because 
of "pain," he had suspended all work and household activities.  
He reported that he maintained periodic social functioning with 
friends.  The Veteran reported being "moody" over the previous 
weeks with feelings of sadness, crying, worthlessness, 
hopelessness, fatigue, poor concentration, and a lack of energy.  
His crying was reported to have been a result of watching war 
movies and other "emotional stuff."  He reported a decrease in 
appetite and sex drive since his previous "surgery," and 
because of pain.  The Veteran described having anxiety and being 
worried along with a mind that raced, and shortness of breath.  
He reported having a nervous feeling with the onset of pain along 
with tense hands, being scared to death, and twitching and 
feeling like he could not move.  The Veteran maintained that he 
felt irritable and angry and that he wanted to be alone.  With 
regards to work, the Veteran indicated that he had been employed 
by a company for twenty years, and then taught small engine 
repair at a small business.  He indicated that he enjoyed 
teaching, but felt that he was unemployed because it was 
impossible for him to bend and also because of his age.

Overall, the examining physician in February 1996 found the 
Veteran to have been distressed and anxious over his level of 
physical and occupational functioning.  In this regard, the 
Veteran reported having a significant level of stress, anxiety 
and depression, along with posttraumatic stress symptoms.  The 
Veteran had minor disruptions in memory and concentration 
secondary to his psychological and physical functioning.  
Diagnoses of generalized anxiety disorder and posttraumatic 
stress symptoms were entered.

A July 1998 VA outpatient report reflects that the Veteran 
suffered from severe anxiety and nightmares relating to his 
Vietnam experiences.  He reported having nightmares, sleep 
disturbance, intrusive thoughts, hypervigilance, a pending sense 
of death and danger, cold sweats, and fear at night.  It was 
noted that the Veteran was in pain because of two degenerative 
discs and spinal fusion.  The Veteran indicated that he had had 
some suicidal ideation about two months previously when he felt 
"real ill."  However, he indicated that he would never commit 
suicide.  He exhibited no homicidal ideation or attempts.  The 
Veteran was alert and oriented in all spheres.  He had 
appropriate speech.  He scored 27/30 on mini-mental status 
examination.  A diagnosis of rule out combat related PTSD versus 
generalized anxiety disorder was entered by the examiner.  A GAF 
score of 51 was recorded.

Upon evaluation by VA in December 1998, the Veteran had 
subjective complaints similar to those expressed during the 
February 1995 VA examination.  However, the Veteran also reported 
having panic attacks, the duration of which was not noted, and 
anxiety.  He reported having difficulty falling asleep and being 
in crowds.  He described his mood as "O.K."  The Veteran stated 
that he had fair concentration.  He described having a decrease 
in energy levels and interest in daily activities.  The Veteran 
related that his anxiety attacks increased with darkness.  Upon 
mental status evaluation, the Veteran was found to have had good 
hygiene and grooming.  He did not have any formal thought 
disorder.  His speech was fluent.  He had mild motor agitation.  
His affect was constricted and anxious.  The Veteran did not 
entertain any suicidal or homicidal ideations or psychotic 
symptoms.  A diagnosis of PTSD was entered.  A GAF score of 55 
was recorded.  The examiner noted that the Veteran met the 
criteria for PTSD, which appeared to have caused mild to moderate 
impairment of his occupational functioning.  The examiner noted 
that the Veteran was primarily unable to work because of his back 
symptoms.

A September 1998 report, submitted by St. Joseph Mercy Hospital, 
reflects that the Veteran was brought into the emergency room 
because of increasing anxiety and depression with suicidal 
ideation.  It was noted that the Veteran had a longstanding 
history of PTSD and chronic pain problems, which had interfered 
with his ability to sleep.  The Veteran reported subjective 
complaints similar to those expressed during the February 1995 
and December 1998 VA examinations.  The examiner noted that the 
Veteran was in receipt of SSA disability benefits because of a 
spinal fusion.  Upon mental status evaluation, the Veteran 
appeared somewhat emaciated and ambulated with a cane.  He was 
somewhat anxious, restless, and sad.  He was hyper-verbal, and 
his speech was somewhat tangential and circumstantial.  No 
delusions were elicited.  He denied having any hallucinations.  
He related that he heard sounds of shells falling around him.  He 
dreamed of past experiences.  The Veteran was oriented in all 
spheres.  Recent and remote memory were intact.  His insight and 
judgment were noted to have been limited and somewhat impulsive, 
respectively.  An impression of major depression, recurrent 
episodes, and a history of chronic PTSD were recorded.  Dysthymic 
and generalized anxiety disorders were to be ruled out.  A GAF 
score of 30 was recorded.

A May 2001 statement to the RO, submitted by B.E., reflects that 
the Veteran suffered from mood swings, nightmares, startle 
response, daily panic attacks, and sleep disturbance, which had 
affected him socially.

VA outpatient reports, dated from March 1999 to November 2002, 
reflect that the Veteran continued to suffer from symptoms 
associated with his PTSD such as sleep disturbance, an anxious 
mood, and a decrease in appetite.  However, these same reports 
are devoid of any evidence of suicidal or homicidal ideations.  
The Veteran also denied having any auditory or visual 
hallucinations.  He was found to have been oriented in all 
spheres.  His thinking was logical, coherent, and goal directed. 
The Veteran exhibited a dysphoric mood.   His insight and 
judgment were fair.  A March 2000 VA hospitalization report 
reflects that the Veteran was unemployed secondary to back pain.

A January 2003 VA examination report reflects that the Veteran 
had last worked in 1999, at which time he underwent a spinal 
fusion surgery for back pain.  Subsequently, he developed back 
pain over a period of several years, which increased to the point 
where he was unable to perform his job as a heavy equipment 
mechanic.  After the surgery, the Veteran was unable to stand for 
any length of time and was under physician's orders not to lift 
over 15 pounds.  The Veteran indicated that he had tried to 
return to work on several occasions, but that he was unable to 
tolerate the pain.  He related that he spent several days a week 
in bed or watching television because of back pain.  The Veteran 
maintained that he rarely sat in a chair because sitting increase 
his back pain.  He indicated that he was unable to stand to 
urinate or to cook a meal.  He said he could not mow the lawn, or 
lift his knees above his waist.  He indicated that he did not 
engage in any recreational activities because of pain and 
physical disability.  He described having limited sexual 
relations with his spouse.  However, he was able to manage his 
grooming and hygiene. The Veteran related that he had a good 
relationship with his family.  The Veteran stated that he had one 
friend with whom he had infrequent contact.

During the January 2003 VA examination, the Veteran described 
having vivid visual and olfactory images of multiple war related 
experiences, some of which were traumatic in nature.  He 
described a depressed mood and feelings of hopelessness and 
helplessness.  The Veteran related that he had no interest in 
leaving his home.  He described having poor concentration, 
feelings of nervousness throughout the day, and a history of 
panic attacks, which had last occurred "two to three months" 
prior to the examination.  Upon mental status examination, the 
Veteran was carelessly groomed.  There was no impairment in 
thought process or communication.  He denied the presence of any 
delusions or hallucinations.  The Veteran described having 
passive suicidal thoughts but denied any active plans, ideation, 
or intent.  He was oriented in all spheres.  His recent and 
remote memory were intact.  The Veteran denied having any 
obsessions or ritualistic behaviors.  His thinking was logical, 
coherent, and goal directed.  He described having a history of 
panic attacks which occurred several times a week, but they had 
abated with medication.  His mood was depressed and his speech 
and affect were consistent with his mood.  The depression was 
noted to have been present for "several years" (at least three 
years).  The Veteran denied any significant periods when he 
"feels normal."  He felt overwhelmed by his physical pain and 
disability.  He described feeling "useless" and felt that his 
situation would only deteriorate.  He described having a reversed 
sleep schedule (i.e., sleeping during the day and remaining awake 
at night).

The VA examiner in January 2003, J.G., M.D., concluded that the 
Veteran had a well established diagnosis of PTSD.  In addition, 
the Veteran had a painful physical disability that had caused 
major impairment in several areas, such as his work, social 
activities, and mood.  The Veteran was found to have experienced 
PTSD symptoms on a daily basis, which were described as 
moderately severe.  The examiner indicated that he found it 
difficult to provide an opinion regarding the influence of the 
Veteran's PTSD symptoms on his functioning because of the 
profound disability caused by this physical disability and pain.  
Dr. J.G. believed that it was as likely as not that the Veteran 
was less able to cope with his chronic pain because he had PTSD.  
Dr. J.G. also determined that it was more likely than not that 
the Veteran would be employed if he did not have the physical 
disability and chronic pain.  Diagnoses of PTSD and pain disorder 
associated with both psychological factors and a general chronic 
medical condition were recorded by the examiner.  A GAF score of 
40 was entered.  Dr. J.G. noted that the Veteran had serious 
impairment in occupational and social functioning as well as 
chronic disturbance in mood and anxiety.

Additional VA outpatient reports, dated through June 2006, 
reflect that the Veteran continued to receive treatment for PTSD 
and experience symptoms such as depression, tearful episodes, 
depressed mood, sleep disturbance, nightmares, hypervigilance, 
panic attacks, decrease in appetite, and constricted, irritable, 
and dysphoric affect.  The reports also indicate that the Veteran 
did not have suicidal or homicidal ideations, although passive 
suicidal thoughts were noted in April 2006.  The Veteran also 
denied having any auditory or visual hallucinations, or 
delusions.  His insight and judgment were fair, and he was found 
to have been alert and oriented.  The Veteran's GAF score was 40-
31 in October 2005 and April 2006.

Medical records from William Beaumont Hospital, dated through 
June 2009, document regular treatment for PTSD, depression, and 
chronic pain.  Treatment for physical problems primarily 
pertained to the gastrointestinal system, and degenerative disc 
disease and arthritis in the spine.  A July 2005 psychiatric 
consultation revealed complaints of feeling depressed, having no 
energy or concentration, and feeling helpless.  The Veteran 
stated that he felt depressed daily and he was not able to sleep.  
He experienced nightmares and usually slept during the daytime.  
The Veteran was always in hyper-alert form and valium did not 
help.  The Veteran was married and he was living with his wife.  
Upon mental status examination, it was noted that the Veteran was 
slow in speech and more depressed.  His affect was appropriate to 
mood and he had anger towards his treating psychiatrist and 
physicians.  There was a sense of helplessness and hopelessness, 
and he had poor insight.  The diagnoses were a history of PTSD 
with depression and dependence to benzodiazepine and narcotics.

In December 2005, the Veteran was seen for PTSD and schizophrenia 
at an in-patient psychiatric consultation.  It was noted that the 
Veteran had a long history of PTSD from when he was in Vietnam 
and a prisoner of war.  The Veteran reported feeling depressed 
and teary.  He would become overwhelmed with memories and 
nightmares.  The Veteran reported being startled easily and 
hypervigilant.  He complained of poor sleep and poor appetite.  
The Veteran denied any suicidal or homicidal ideations.  He also 
denied auditory or visual hallucinations, although he had 
dissociative symptoms or flashbacks to his time in Vietnam.  On 
examination, the Veteran was cooperative and pleasant with 
adequate grooming and hygiene.  Speech was of normal rate and 
tone, and thought process was logical and coherent.  Mood was 
depressed with a blunted and restricted affect.  The Veteran was 
alert and oriented with intact concentration and recall.  No 
gross cognitive deficits were evident.  The diagnosis was PTSD 
with major depressive disorder to be ruled out.  The assigned GAF 
score was 45.

An April 2006 psychiatric consultation indicated that the Veteran 
was extremely depressed and upset, especially about problems that 
he had been cheated out of his home.  He denied experiencing 
suicidal ideation or plans.  The Veteran had fair hygiene, but 
poor grooming.  He was alert and oriented with coherent speech.  
His mood was depressed and his affect was slightly restricted.  
Active hallucinations and delusions were also denied.  Memory was 
intact.  The diagnosis was depression, not otherwise specified.

At a September 2006 psychiatric evaluation, the Veteran 
complained of continued bad dreams.  He denied suicidal or 
homicidal ideations, as well as auditory or visual 
hallucinations.  Mental status examination showed that the 
Veteran had poor grooming and hygiene.  He was cooperative and 
pleasant.  Mood was depressed with a blunted and restricted 
affect.  The Veteran was alert and oriented, but he did not know 
the exact date.  His concentration and recall were intact, and no 
cognitive deficits were evident.  The diagnosis was depression, 
not otherwise specified, and PTSD.  A GAF score of 45 was 
recorded.

In February 2007, Dr. R.B. authored a letter summarizing the 
Veteran's 15-year treatment history.  Dr. R.B. stated that he had 
seen the Veteran deteriorate significantly as a result of ongoing 
nausea, vomiting, depression, stress, anxiety, PTSD, ulcers, 
gastrointestinal bleeds, and abdominal pain.  According to Dr. 
R.B., the Veteran had previously been able to manage small jobs 
and motor repairs.  However, it was Dr. R.B.'s opinion that the 
Veteran was now disabled at the "100 percent mark" due to 
severe limitations both mentally and physically.  

Additional lay statements were submitted by family and friends.  
The Veteran's wife stated that the Veteran has PTSD and has 
experienced depression, problems sleeping, and nightmares.  She 
also maintains that the Veteran is unable to work as a result of 
his PTSD.  D.H., who indicated that he is the Veteran's long-time 
friend of thirty years, stated that the Veteran has experienced 
daily symptoms of depression, sleep deprivation, fear of 
dreaming, and episodes of delusion.  D.H. stated that he believes 
that the Veteran should have full disability coverage.  An 
acquaintance, J.M., stated that the Veteran has a poor attention 
span, slurred speech, and that he cannot do the handyman projects 
he used to be able accomplish.  B.W., the Veteran's son-in-law, 
stated that the Veteran is usually poorly groomed and has slurred 
speech.  B.W. stated that the Veteran most definitely cannot 
work.

A VA psychiatric examination was most recently conducted in 
connection with the claim in April 2008.  The examination was 
conducted with a view of ascertaining the level of severity of 
the Veteran's PTSD and its affect on his employability.  The 
examiner, T.M., M.D., noted that he reviewed the evidence in the 
claims file, including the previous examination that was 
conducted in January 2003.  The examiner stated that the report 
focuses on the Veteran's functional impairment since that time.  
Dr. T.M. noted that the Veteran continues to live with his wife 
of 38 years and that they have two children and eight 
grandchildren, of which one daughter and one grandson also live 
with the Veteran.  The Veteran stated that he has not worked 
fully since 1992 when he had back surgery and spinal fusion.  
There had been no significant change in his social or financial 
situation over the previous several years.

At the April 2008 examination, the Veteran reported difficulty 
sleeping at night on account of nightmares about combat in 
Vietnam.  He sleeps during the day most of the times.  The 
Veteran is hypervigilant, startles easily, and tends to isolate 
himself.  He has trouble concentrating and has a lack of interest 
in activities other than coin collecting.  Mental status 
examination revealed that the Veteran was cleanly dressed, but 
unshaven.  His speech was normal, and his insight and judgment 
were intact.  The Veteran had an anxious mood and blunted affect.  
There were no hallucinations, delusions, or thought disorders.  
The Veteran had no suicidal plan or intent and his cognition was 
grossly intact.

Dr. T.M. diagnosed the Veteran with combat-related PTSD.  He 
assigned a GAF score of 45.  Dr. T.M. stated that the Veteran 
continues to meet the criteria for a DSM-IV diagnosis of PTSD 
based on Vietnam combat experiences.  Dr. T.M. noted that the 
Veteran had a GAF score of 40 at the January 2003 VA examination 
and has been assigned similar scores by his VA treating 
physicians.  Dr. T.M. believed that a GAF score of 45 is 
appropriate when considering PTSD as the sole diagnosis.  Due to 
the Veteran's problems with concentration, re-experiencing 
symptoms, hypervigilance, difficulty around others, and lack of 
initiative and interest, Dr. T.M. gave the opinion that the 
Veteran is seriously disabled due to his PTSD symptoms and is 
unemployable solely due to this condition at this time.

In consideration of the evidence of record, the Board does not 
find that the Veteran's PTSD is totally disabling (100 percent) 
under the revised rating criteria (requiring that the effects 
approximate total occupational and social impairment) at any 
point during the rating period.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2009).  However, the former criteria for 
evaluating PTSD is more beneficial in this case in the sense that 
a 100 percent rating may be supported by a showing that a veteran 
is demonstrably unable to obtain or retain employment as a result 
of the disability.  See 38 C.F.R. § 4.132 (Diagnostic Code 9411) 
(1996).  See also Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
(holding that the three-part criteria for a 100 percent 
evaluation are independent alternatives for the total rating).  

Dr. T.M.'s opinion in April 2008 was the first medical opinion 
that expressly found that the Veteran was unemployable solely on 
account of PTSD-related symptoms.  Dr. T.M.'s opinion is 
persuasive as it was formed after he reviewed the evidence of 
record and examined the Veteran.  The opinion has support in the 
record and it was made without taking into account other 
disabilities (such as the Veteran's back problems).  Thus, based 
primarily on Dr. T.M.'s April 2008 opinion, the Board concludes 
that the Veteran's PTSD worsened during the pendency of the 
appeal as this level of disability and this type of medical 
opinion is not evident in the earlier stages of the record.  
Because the Veteran is demonstrably unable to obtain or retain 
employment, a 100 percent schedular rating is warranted for PTSD 
under the former criteria.  

Dr. T.M's April 2008 opinion stands in contrast to Dr. J.G.'s 
January 2003 opinion.  Dr. J.G. noted an accurate medical history 
and examined the Veteran.  He, too, addressed the effects of the 
Veteran's PTSD on his employment--Dr. J.G. determined that it was 
more likely than not that the Veteran would be employed if he did 
not have the physical disability and chronic pain.  Thus, unlike 
Dr. T.M., Dr. J.G. did not provide demonstrable evidence that the 
Veteran's PTSD made it unable for him to obtain or retain 
employment.  The evidence is equivocal as to when the Veteran's 
PTSD worsened to a point that led Dr. T.M. to provide the opinion 
regarding unemployability.  The February 2007 letter from Dr. 
R.B. generally indicates that the Veteran was totally disabled 
and unemployable at that time.  Yet, Dr. R.B. cited to the severe 
mental and physical limitations.  Even so, based on the VA and 
private treatment records, it appears that the Veteran's 
symptomatology was similar from the time the January 2003 
examination was conducted through the time that the April 2008 
examination was conducted.  Here, reasonable doubt has arisen in 
regards to the timeframe that the Veteran's PTSD became totally 
disabling under the former criteria.  When reasonable doubt is 
resolved in favor of the Veteran, the Board finds that the 
effective date of the 100 percent rating should be set as 
January 4, 2003-one day after the date of the VA examination 
that reflected that the Veteran was not unemployable as a result 
of PTSD, but primarily as a result of his back disabilities.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The October 2005 VA motion to remand stated that the Board 
should, in part, address the GAF scores in determining whether a 
higher schedular rating is warranted.  The motion noted that the 
Court had recognized that a veteran with a GAF score of 50 was 
rated at 70 percent.  According to DSM-IV, a GAF score from 41-50 
is representative of serious symptoms or impairment of 
functioning, including suicidal ideation or severe obsessional 
rituals.  These types of symptoms are set forth as examples 
consistent with a 70 percent rating under the revised rating 
criteria.  That is, the types of symptoms that result in 
occupational and social impairment with deficiencies in most 
areas.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411) (2009).

The earliest evidence of a GAF score of 50 or lower is the 
September 1998 St. Joseph Mercy Hospital report.  A GAF score of 
30 was recorded.  Although the score appears to take into account 
other psychiatric disabilities in addition to PTSD, as well as 
physical disabilities, when it is not possible to separate the 
effects of a service-connected disability from a non-service-
connected disability, such signs and symptoms shall be attributed 
to the service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  Based on the symptomatology 
representative of a GAF score of 50 or below, the Board finds 
that a 70 percent rating is warranted based on this evidence.  
The undated report from Dr. R.B. also contains a GAF score of 30.  
Given that Dr. R.B. refers to the Veteran's age in the report as 
52 years old, the report was likely authored in approximately 
2001.  Thus, the St. Joseph Mercy Hospital report is earlier 
evidence of a GAF score of 50 or lower.

Additionally, a July 27, 1998, VA intake report documented a GAF 
score of 51.  Nevertheless, the report indicated that the Veteran 
had experienced suicidal ideation-a symptom set forth as an 
example of what a 70 percent rating may entail under the revised 
criteria.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411) (2009).  
Thus, although the GAF score was higher than 50, the Veteran's 
symptomatology approximated a 70 percent rating.  Accordingly, 
the Board finds that a 70 percent rating is warranted for the 
Veteran's PTSD, effective July 27, 1998.  

Although the Veteran's PTSD caused occupational and social 
impairment during this rating stage, total occupational and 
social impairment is not shown by the evidence at any point prior 
to January 4, 2003.  Additionally, the evidence did not show:  
that the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in the 
community; that there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior; or that there were symptoms resulting in a demonstrable 
inability to obtain or retain employment warranted a total 
rating.  Without sufficient evidence that the Veteran's PTSD more 
closely approximated this level of disability, a total (100 
percent) schedular rating is not warranted prior to January 4, 
2003.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411) (2009); 
38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996).

The evidence does not indicate that the Veteran's PTSD was 
manifested by even more disabling symptoms such as gross 
impairment of thought process or communication, or persistent 
delusions.  Additionally, the Veteran experienced flashbacks, but 
persistent hallucinations were not shown.  Suicidal ideation was 
clearly shown as a manifestation, but the evidence does not show 
that the Veteran was in persistent danger of hurting himself or a 
persistent danger of hurting others.  The evidence also shows 
that the Veteran was able to maintain at least minimal personal 
hygiene and the ability to perform basic activities of daily 
living.  He was also not shown to be disoriented or have memory 
loss to the degree of not knowing the names of close relatives, 
his occupation, or his own name.  Incapacitating symptoms were 
not shown.  Moreover, the Veteran had retained some relationships 
as he has a long-standing relationship with his wife, his 
children, and his grandchildren.  He had at least one long-
standing friend.  Virtual isolation from the community was not 
shown.  Finally, the evidence shows that the Veteran had 
generally not worked since 1992.  The medical evidence during 
this rating stage regularly attributed the Veteran's 
unemployability to his back disabilities and chronic back pain.  
It is only after January 3, 2003, that the evidence (with 
application of the benefit-of-the-doubt doctrine) demonstrably 
shows an inability to obtain or retain employment solely as a 
result of PTSD.  Given the absence of the type of symptomatology 
equating to total impairment under either versions of the 
applicable rating criteria, and the evidence of symptoms 
approximating the level of disability of a 70 percent rating, the 
Board concludes that a schedular rating in excess of 70 percent 
is not warranted for PTSD at any point prior to January 4, 2003.

For the period prior to July 27, 1998, the relevant evidence is 
dated prior to November 7, 1996.  Thus, the former rating 
criteria are to be applied.  Symptoms that the Veteran 
experienced during this timeframe were noted to include 
nightmares, a low appetite, flashbacks, startle response, 
depression, anxiety, sadness, crying, worthlessness, 
hopelessness, fatigue, poor concentration, a lack of energy, 
irritability, anger and minor disruptions in memory.  The 
February 1995 VA examiner provided the best indication of the 
level of severity in that he assigned a GAF score (60-70) from a 
psychiatric point of view.  Although the examiner provided a 
diagnosis of depressive reaction, he also noted that PTSD could 
be diagnosed.  A GAF score from 61-70 is representative of only 
some mild symptoms according to DSM-IV.  A GAF score of 60 may be 
representative of moderate symptoms.  

As noted previously, "definite" impairment under the former 
rating criteria for a 30 percent rating is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability that 
is "more than moderate but less than rather large."  VAOPGCPREC 
9-1993.  Given that the February 1995 VA examiner characterized 
the severity of the Veteran's psychiatric symptoms as no more 
than moderate, and a 30 percent rating is considered to be "more 
than moderate" impairment, the initial rating of 30 percent that 
is already assigned contemplates the level of disability for the 
Veteran's PTSD during the rating stage prior to July 27, 1998.  
See 38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996).  The 
evidence during this rating stage (November 8, 1994, through July 
26, 1998) does not reflect that the Veteran's PTSD warrants a 
higher rating of 50 or 70 percent as "considerable" or 
"severe" impairment in relationships or industrial functioning 
was not shown.

Other Considerations

The above determinations are based upon consideration of 
applicable rating provisions.  Although a total schedular rating 
was found to be warranted from January 4, 2003, it should also be 
pointed out that, prior to this date, there is no showing that 
the Veteran's PTSD reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The symptoms of his disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

As noted in the introduction, entitlement to a TDIU rating should 
be considered in this instance.  Generally, a TDIU rating may be 
assigned where the schedular rating is less than total when it is 
found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).  Additionally, a veteran may be entitled to TDIU on an 
extra-schedular basis if it is established that he is unable to 
secure or follow substantially gainful employment as a result of 
the effect of his service-connected disability.  38 C.F.R. 
§ 4.16(b).

Given the Board's findings in regards to the appropriate 
schedular rating for PTSD, the Veteran met the schedular 
requirements § 4.16(a) as of July 27, 1998.  Prior to July 27, 
1998, a TDIU could only be warranted on an extra-schedular basis 
under § 4.16(b).  (The Board notes that the Veteran was also 
awarded service connection for residuals of a nose injury in 
August 1968.  Since that time, the disability has been evaluated 
as noncompensably (zero percent) disabling.  In light of the 
evidence of record and the Veteran's contentions, consideration 
for a TDIU is essentially centered on the effects of his PTSD.)

In the Veteran's case, the TDIU analysis is similar to the 
Board's analysis of whether a 100 percent schedular rating was 
for PTSD.  That is, the Board determined (after resolving 
reasonable doubt in favor of the Veteran) in the decision above 
that the Veteran was demonstrably unable to retain employment 
solely as a result of PTSD as of January 4, 2003.  Prior to that 
date, the medical evidence on the matter indicated that the 
Veteran was unable to secure or follow a substantially gainful 
occupation because of his physical problems, primarily his back 
disabilities for which he had been awarded disability by SSA.  
Thus, even though the schedular requirements for a TDIU rating 
were met as of July 27, 1998, the evidence did not show that the 
Veteran was unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, which is 
the fundamental element for this type of rating.  Consequently, a 
TDIU rating is not warranted during the rating stages prior to 
July 27, 1998.

For all the foregoing reasons, the Board finds that the following 
awards should be made:  a 70 percent schedular rating for the 
Veteran's service-connected PTSD from July 27, 1998, through 
January 3, 2003, and a 100 percent schedular rating for PTSD from 
January 4, 2003.  No other higher schedular or extra-schedular 
evaluation is warranted at any point during the rating stages.  
In reaching these conclusions, the Board has considered and the 
applied the benefit-of-the-doubt doctrine where applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

From November 8, 1994, through July 26, 1998, an evaluation in 
excess of 30 percent for PTSD is denied.

A 70 percent schedular rating for PTSD is granted, effective from 
July 27, 1998, through January 3, 2003, subject to the laws and 
regulations governing the payment of monetary awards.

A 100 percent schedular rating for PTSD is granted, effective 
January 4, 2003, subject to the laws and regulations governing 
the payment of monetary awards.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


